 

Exhibit 10.15

Turning Point Therapeutics, Inc.

Severance Benefit Plan – C-Suite

1.Introduction. This Turning Point Therapeutics, Inc. Severance Benefit Plan –
C-Suite (the “Plan”) is established by Turning Point Therapeutics, Inc. (the
“Company”) effective September 18, 2017 (the “Effective Date”), amended
effective September 29, 2018, February 20, 2019 and July 25, 2019 and amended
and restated February 15, 2020. The Plan provides for severance benefits to
selected employees of the Company. This document also constitutes the Summary
Plan Description for the Plan.

2.Definitions. For purposes of the Plan, the following terms are defined as
follows:

(a)“Board” means the Board of Directors of the Company.

(b)“C-level Executive” means any officer of the Company with “Chief” in his or
her title and any Executive Vice President.  

(c)“Cause” means the occurrence of any one or more of the following: (i) the
Participant’s conviction of, or plea of no contest with respect to, any felony,
or of any misdemeanor involving dishonesty or moral turpitude; (ii) the
Participant’s participation in a fraud or act of dishonesty (or an attempted
fraud or act of dishonesty) against the Company, or that results in (or could
result in) material harm to the Company, including but not limited to material
harm to reputational interests; (iii) the Participant’s violation of a fiduciary
duty or a duty of loyalty owed to the Company; (iv) the Participant’s material
breach of any fully executed agreement between the Participant and the Company,
including but not limited to the Employment, Confidential Information and
Invention Assignment Agreement, or any applicable written Company policies; (v)
persistent, unsatisfactory performance or neglect of the Participant’s job
duties, which is not cured within thirty (30) business days after the
Participant is provided written notice by the Company (provided, that, such
written notice and opportunity to cure are not required if the Participant’s
performance or neglect is not reasonably susceptible to being cured); or (vi)
the Participant’s gross misconduct or material failure to comply with a written
instruction of the Company.    

(d)“Change in Control” for purposes of this Plan shall have the meaning ascribed
to such term in the Company’s 2013 Equity Incentive Plan.  

(e)“Change in Control Protection Period” means the period that occurs three
months prior to, and ends twelve months after, a Change in Control.

(f)“Change in Control Termination” means a Participant’s Covered Termination,
that occurs during the Change in Control Protection Period.  

(g)“Code” means the Internal Revenue Code of 1986, as amended.

(h)“Common Stock” means the common stock of the Company.

- 1 -

--------------------------------------------------------------------------------

 

(i)“Covered Termination” means an Involuntary Termination or a Participant’s
resignation for Good Reason, in either case, resulting in a Separation from
Service.

(j)“Disability” means the Participant’s inability, due to physical or mental
incapacity, to perform the Participant’s duties with reasonable accommodation
for a period of ninety (90) consecutive days or one hundred and twenty (120)
days during any consecutive six-month period.

(k)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(l)“Good Reason” shall mean: (i) a material reduction of the Participant’s base
compensation, unless such reduction is consistent with and generally applicable
to all the Company’s executive officers and is agreed to in writing by the
Participant; (ii) a material reduction of the Participant’s authority,
responsibilities or duties with the Company; or (iii) the Participant being
required to relocate the Participant’s principal place of employment with the
Company as of the Effective Date to a principal place of employment more than
fifty (50) miles from San Diego, California, in each case without the
Participant’s prior consent; provided, however, that the Participant’s
termination shall only be for Good Reason if: (i) the Participant gives the
Board written notice of the intent to terminate for Good Reason within sixty
(60) days following the first occurrence of the condition(s) that the
Participant believes constitutes Good Reason, which notice shall describe such
condition(s), and (ii) the Board has a period of not less than thirty (30) days
to cure the Good Reason resignation triggering condition following its receipt
of such notice (the “Cure Period”), (iii) the Good Reason resignation triggering
condition is not cured prior to expiration of the Cure Period, and (iv) the
Participant resigns within the thirty (30) day period following the expiration
of the Cure Period.

(m)“Involuntary Termination” means a Participant’s termination of employment by
the Company for a reason other than due to death, Disability, or for Cause.

(n)“Non-CiC Termination” means a Participant’s Covered Termination that does not
occur during the Change in Control Protection Period.  

(o)“Participant” means each individual who is employed by the Company, has been
designated as a Participant by the Plan Administrator, and has received and
returned a signed Participation Notice.

(p)“Participation Notice” means the latest notice delivered by the Company to a
Participant informing the Participant that he or she is eligible to participate
in the Plan, substantially in the form attached hereto as Exhibit A.

(q)“Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan, including the Compensation Committee of the
Board, or any member of senior management of the Company designated by the Board
(including, for example, the head of Human Resources). The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee or other person to act as the Plan
Administrator. Notwithstanding the foregoing, upon and after the consummation of
a Change in Control, the Plan Administrator shall mean the Representative.

 

- 2 -

--------------------------------------------------------------------------------

 

(r)“Person” means a “person” as such term is used in Sections 13(d) and 14(d) of
the United States Securities Exchange Act of 1934, as amended

(s) “Release Effective Date” means the date, which must occur during the Release
Period, on which the Release becomes effective and is no longer revocable by the
Participant.

(t)“Release” has the meaning set forth in Section 5.

(u)“Release Period” means the sixty-day period following a Participant’s Covered
Termination during which the Release must be executed (and not revoked) by the
Participant.

(v)“Representative” means one or more members of the Board or other persons
designated by the Board (including a member of senior management such as the
head of Human Resources) prior to or in connection with a Change in Control to
administer the Plan.

(w)“Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.

(x)“Severance Period” means the number of weeks or months, as applicable, of
severance payable under this Plan to the Participant with respect to the
applicable Covered Termination, which will be indicated as either a “Non-CiC
Severance Period” or a “CiC Severance Period” in the Participant’s Participation
Notice.

3.Eligibility for Benefits. Subject to the terms and conditions of the Plan, the
Company will provide the benefits described in Section 4 to the affected
Participant. A Participant will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator, in its sole discretion:

(a)The Participant’s employment is terminated by the Company for any reason
other than an Involuntary Termination;

(b)The Participant’s employment is terminated by the Participant for any reason
other than for Good Reason;

(c)The Participant has not entered into the Company’s standard form of Employee
Invention Assignment and Confidentiality Agreement or any similar or successor
document (the “Confidentiality Agreement”);

(d)The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within the Release Period; and

(e)The Participant has failed to return all Company Property. For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by the Participant during his or her
period of employment with the Company and other Company materials and property
that the Participant has in his or her possession or control, including, without
limitation, Company files, notes, drawings records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and

 

- 3 -

--------------------------------------------------------------------------------

 

development information, sales and marketing information, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including,
without limitation, leased vehicles, computers, computer equipment, software
programs, facsimile machines, mobile telephones, servers), credit and calling
cards, entry cards, identification badges and keys, and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof, in whole or in part). As a condition to
receiving benefits under the Plan, a Participant must not make or retain copies,
reproductions or summaries of any such Company documents, materials or property.
However, a Participant is not required to return his or her personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and stock options and any other documentation received as a stockholder of the
Company.

4.Payments & Benefits Upon a Covered Termination. Except as may otherwise be
provided in the Participant’s Participation Notice, in the event of a Covered
Termination, the Company will provide the payments and benefits described in
this Section 4, subject to the terms and conditions of the Plan. For the
avoidance of doubt, the Plan does not provide for duplication (in whole or in
part) of benefits with any other agreement or plan.

(a)Payment of Accrued Obligations. The Company shall pay to each eligible
Participant who incurs a Covered Termination a lump sum payment in cash, paid in
accordance with applicable law, equal to the sum of (i) the Participant’s
accrued but unpaid base salary and any accrued but unpaid vacation pay through
the date of the Covered Termination, and (ii) any earned but unpaid annual bonus
for any fiscal year preceding the fiscal year in which the termination occurs.

(b)Non-CiC Termination.

(i)Cash Severance. Subject to the execution (and non-revocation) of the Release,
upon a Non-CiC Termination, the Participant will receive as severance an amount
equal to the Participant’s (x) Severance Base Pay and (y) solely with respect to
the Company’s Chief Executive Officer and Executive Vice President, Chief
Financial Officer, the Bonus Multiple. Such amounts will be payable in
accordance with Section 4(b)(i)(3) below.

(1)Severance Base Pay. For this purpose, “Severance Base Pay” means an amount
equal to the product of (A) the Participant’s annual base salary or annualized
wages (excluding incentive pay, premium pay, commissions, overtime, bonuses and
other forms of variable compensation) as in effect on the date of the Non-CiC
Termination and (B) a fraction, the numerator of which is the number of months
represented by the Non-CiC Severance Period and the denominator of which is
twelve (12).

(2)Bonus Multiple. For this purpose, the “Bonus Multiple” means an amount equal
to the product of (A) the Participant’s target annual bonus (under the Company’s
annual bonus plan or program, or under the Participant’s employment agreement or
offer letter with the Company) calculated at 100% of target levels as specified
in such Company bonus plan or program as in effect immediately prior to the date
of the Non-CiC Termination and (B) a fraction, the numerator of which is the
number of months represented by the Non-CiC Severance Period and the denominator
of which is twelve (12).

 

- 4 -

--------------------------------------------------------------------------------

 

(3)Payment Schedule. The Company will pay the Severance Base Pay and the Bonus
Multiple, if applicable, in a lump sum on the first payroll date that occurs
more than five (5) days after the Release Effective Date. Notwithstanding the
foregoing, to the extent required to comply with Section 409A (as defined
below), in the event that the Release Period spans two calendar years such that
the Release Effective Date could occur in either of such calendar years, the
Severance Base Pay and Bonus Multiple, if applicable, to be paid to the
Participant will be made in the second calendar year.

(ii)COBRA Payments; Special Severance Payments.

(1)COBRA Payment Period. If the Participant is eligible for and has made the
necessary elections for continuation coverage pursuant to COBRA under a group
health, dental or vision plan sponsored by the Company, the Company will pay, as
and when due directly to the COBRA carrier, the COBRA premiums necessary to
continue the Participant’s COBRA coverage for the Participant and the
Participant’s eligible dependents from the date of the Non-CiC Termination until
the earliest to occur of (i) end of the Non-CiC Severance Period, (ii) the
expiration of the Participant’s eligibility for the continuation coverage under
COBRA, and (iii) the date on which the Participant becomes eligible for health
insurance coverage in connection with new employment or self-employment (such
period for purposes of this Section 4(b)(ii), the “COBRA Payment Period”). The
Participant agrees to promptly notify the Company as soon as the Participant
becomes eligible for health insurance coverage in connection with new employment
or self-employment.

(2)Special Severance Payment. Notwithstanding Section 4(b)(ii)(1) above, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act and any
other subsequent amendments), then in lieu of providing the benefit set forth in
Section 4(b)(ii)(1) above, the Company will instead pay the Participant, on the
first day of each month of the remainder of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings and deductions (such amount for purposes of this
Section 4(b)(ii), the “Special Severance Payment”).

(3)Payment Schedule. The Company will make the first payment under this Section
4(b)(ii) (and, in the case of the Special Severance Payment, such payment will
be made to the Participant, in a lump sum) within five (5) business days after
the Release Effective Date. Notwithstanding the foregoing, to the extent
required to comply with Section 409A (as defined below), in the event that the
Release Period spans two calendar years such that the Release Effective Date
could occur in either of such calendar years, the first payment to be made under
this Section 4(b)(ii) will be made in the second calendar year (and, if
applicable, will include any amounts that the Company otherwise would have paid
through such date), with the balance of the payments (if applicable) paid
thereafter on the original schedule.

(iii)Accelerated Vesting.  Solely with respect to the Company’s Chief Executive
Officer and Executive Vice President, Chief Financial Officer, and subject to
such Participant’s execution (and non-revocation) of the Release, and
notwithstanding anything to the

 

- 5 -

--------------------------------------------------------------------------------

 

contrary set forth in the applicable equity plans, upon a Non-CiC Termination,
the vesting and exercisability (if applicable) of the number of then unvested
time-based vesting equity awards then held by such Participant that would have
vested had such Participant remained an employee of the Company through the end
of the Non-CiC Severance Period shall immediately accelerate and become
exercisable, if applicable, by such Participant upon such termination and shall
remain exercisable, if applicable, following such Participant’s termination as
set forth in the applicable equity award documents.  With respect to any
performance-based vesting equity award, such award shall continue to be governed
in all respects by the terms of the applicable equity award documents.

(c)Change in Control Termination.

(i)Cash Severance. Subject to the execution (and non-revocation) of the Release,
upon a Change in Control Termination, (A) the Participant will receive as
severance an amount equal to the Participant’s Severance Base Pay, and (B) the
Participant will also receive as severance an amount equal to the Participant’s
Bonus Multiple. Such amounts, as applicable, will be payable in accordance with
Section 4(c)(i)(3) below.

(1)Severance Base Pay. For this purpose, “Severance Base Pay” means an amount
equal to the product of (A) the Participant’s annual base salary or annualized
wages (excluding incentive pay, premium pay, commissions, overtime, bonuses and
other forms of variable compensation) as in effect on the date of the Change in
Control and (B) a fraction, the numerator of which is the number of months
represented by the CiC Severance Period and the denominator of which is twelve
(12).

(2)Bonus Multiple. For this purpose, the “Bonus Multiple” means an amount equal
to the product of (A) the Participant’s target annual bonus (under the Company’s
annual bonus plan or program, or under the Participant’s employment agreement or
offer letter with the Company) calculated at 100% of target levels as specified
in such Company bonus plan or program as in effect immediately prior to the date
of the Change in Control Termination and (B) a fraction, the numerator of which
is the number of months represented by the CiC Severance Period and the
denominator of which is twelve (12).  

(3)Payment Schedule. The Company will pay the Severance Base Pay and the Bonus
Multiple in a lump sum on the first payroll date that occurs more than five (5)
days after the Release Effective Date. Notwithstanding the foregoing, to the
extent required to comply with Section 409A (as defined below), in the event
that the Release Period spans two calendar years such that the Release Effective
Date could occur in either of such calendar years, the Severance Base Pay and
Bonus Multiple to be paid to the Participant will be made in the second calendar
year.

(ii)COBRA Payments; Special Severance Payments.

(1)COBRA Payment Period. If the Participant is eligible for and has made the
necessary elections for continuation coverage pursuant to COBRA under a group
health, dental or vision plan sponsored by the Company, the Company will pay, as
and when due directly to the COBRA carrier, the COBRA premiums necessary to
continue the Participant’s COBRA

 

- 6 -

--------------------------------------------------------------------------------

 

coverage for the Participant and the Participant’s eligible dependents from the
date of the Change in Control Termination until the earliest to occur of (i) end
of the CiC Severance Period, (ii) the expiration of the Participant’s
eligibility for the continuation coverage under COBRA, and (iii) the date on
which the Participant becomes eligible for health insurance coverage in
connection with new employment or self-employment (such period for purposes of
this Section 4(c)(ii), the “COBRA Payment Period”). The Participant agrees to
promptly notify the Company as soon as the Participant becomes eligible for
health insurance coverage in connection with new employment or self-employment.

(2)Special Severance Payment. Notwithstanding Section 4(c)(ii)(1) above, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act and any
other subsequent amendments), then in lieu of providing the benefit set forth in
Section 4(c)(ii)(1) above, the Company will instead pay the Participant, on the
first day of each month of the remainder of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings and deductions (such amount for purposes of this
Section 4(c)(ii), the “Special Severance Payment”).

(3)Payment Schedule. The Company will make the first payment under this Section
4(c)(ii) (and, in the case of the Special Severance Payment, such payment will
be made to the Participant, in a lump sum) within five (5) business days after
the Release Effective Date. Notwithstanding the foregoing, to the extent
required to comply with Section 409A (as defined below), in the event that the
Release Period spans two calendar years such that the Release Effective Date
could occur in either of such calendar years, the first payment to be made under
this Section 4(c)(ii) will be made in the second calendar year (and, if
applicable, will include any amounts that the Company otherwise would have paid
through such date), with the balance of the payments (if applicable) paid
thereafter on the original schedule.

(iii)Accelerated Vesting. Subject to the Participant’s execution (and
non-revocation) of the Release, and notwithstanding anything to the contrary set
forth in the applicable equity plans, upon a Change in Control Termination, the
vesting and exercisability (if applicable) of all outstanding unvested
time-based equity awards granted under the Company’s equity incentive plans that
are held by a Participant on the date of the Change in Control Termination will
be accelerated in full. With respect to any performance-based vesting equity
award, such award shall continue to be governed in all respects by the terms of
the applicable equity award documents.

5.Conditions and Limitations on Benefits.

(a)Release. To be eligible to receive any benefits under the Plan, a Participant
must sign a general waiver and release in substantially the form attached hereto
as Exhibit B, Exhibit C, or Exhibit D, as appropriate (the “Release”), and such
release must be executed (and not revoked) by the Participant in accordance with
its terms, in each case within the Release Period. The Plan Administrator, in
its sole discretion, may modify the form of the required Release to comply with
applicable law, and any such Release may be incorporated into a termination
agreement or other agreement with the Participant.

 

- 7 -

--------------------------------------------------------------------------------

 

(b)Prior Agreements; Certain Reductions. The Plan Administrator will reduce a
Participant’s benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
(or any successor thereto) that are due in connection with the Participant’s
Covered Termination and that are in the same form as the benefits provided under
the Plan (e.g., equity award vesting credit). Without limitation, this reduction
includes a reduction for any benefits required pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act of 1988 and any similar state or local laws
(collectively, the “WARN Act”), (ii) a written employment, severance or equity
award agreement with the Company, (iii) any Company policy or practice providing
for the Participant to remain on the payroll for a limited period of time after
being given notice of the termination of the Participant’s employment, and
(iv) any required salary continuation, notice pay, statutory severance payment,
or other payments either required by local law, or owed pursuant to a collective
labor agreement, as a result of the termination of the Participant’s employment.
The benefits provided under the Plan are intended to satisfy, to the greatest
extent possible, and not to provide benefits duplicative of, any and all
statutory, contractual and collective agreement obligations of the Company in
respect of the form of benefits provided under the Plan that may arise out of a
Covered Termination, and the Plan Administrator will so construe and implement
the terms of the Plan. Reductions may be applied on a retroactive basis, with
benefits previously provided being recharacterized as benefits pursuant to the
Company’s statutory or other contractual obligations. The payments pursuant to
the Plan are in addition to, and not in lieu of, any unpaid salary, bonuses or
employee welfare benefits to which a Participant may be entitled for the period
ending with the Participant’s Covered Termination.

(c)Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.

(d)Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Covered Termination, the Company reserves the
right to offset the payment of any benefits under the Plan by the amount of such
indebtedness. Such offset will be made in accordance with all applicable laws.
The Participant’s execution of the Participation Notice constitutes knowing
written consent to the foregoing.

(e)Parachute Payments.

(i)Except as otherwise expressly provided in an agreement between a Participant
and the Company, if any payment or benefit the Participant would receive in
connection with a Change in Control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal
to the Reduced Amount. The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (B) the largest portion, up to and including the
total, of the Payment,

 

- 8 -

--------------------------------------------------------------------------------

 

whichever amount ((A) or (B)), after taking into account all applicable federal,
state, provincial, foreign, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greatest economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction in the payments and/or benefits will occur in the manner that results
in the greatest economic benefit to the Participant, as determined in this
paragraph; provided, that if more than one method of reduction will result in
the same economic benefit, the portions of the Payment shall be reduced pro
rata.

(ii)The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5(e). If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder. Any good faith determinations of the professional firm made hereunder
shall be final, binding and conclusive upon the Company and the Participant.

6.Tax Matters.

(a)Application of Section 409A of the Code. It is intended that all of the
payments and benefits provided under the Plan satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, “Section 409A”) provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will
be construed to the greatest extent possible as consistent with those
provisions. To the extent not so exempt, the Plan (and any definitions in the
Plan) will be construed in a manner that complies with Section 409A, and will
incorporate by reference all required definitions and payment terms.
Notwithstanding anything to the contrary herein, to the extent required to
comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payments of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of the Plan, references
to a “resignation,” “termination, “termination of employment” or like terms
shall mean separation from service. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment payments
under the Plan will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Plan will at all
times be considered a separate and distinct payment. If the Plan Administrator
determines that any of the payments upon a Separation from Service provided
under the Plan (or under any other arrangement with the Participant) constitute
“deferred compensation” under Section 409A and if the Participant is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), at the time of his or her Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six (6) months and

 

- 9 -

--------------------------------------------------------------------------------

 

one (1) day after the effective date of the Participant’s Separation from
Service, and (ii) the date of the Participant’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company will (A) pay to the Participant a
lump sum amount equal to the sum of the payments upon Separation from Service
that the Participant would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payments had not been delayed pursuant
to this Section 6(a), and (B) commence paying the balance of the payments in
accordance with the applicable payment schedules set forth above. No interest
will be due on any amounts so deferred.

(b)Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.

(c)Tax Advice. By becoming a Participant in the Plan, the Participant agrees to
review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) will be responsible for the
Participant’s own tax liability that may arise as a result of becoming a
Participant in the Plan.

7.Reemployment. In the event of a Participant’s reemployment by the Company
during the Severance Period, the Company, in its sole and absolute discretion,
may require such Participant to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.

8.Clawback; Recovery. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of common stock of
the Company or other cash or property upon the occurrence of a termination of
employment for Cause.  

9.Right to Interpret Plan; Amendment and Termination.

(a)Exclusive Discretion. The Plan Administrator (or the Representative, as
applicable) will have the exclusive discretion and authority to establish rules,
forms, and procedures for the administration of the Plan and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, without limitation, the eligibility to
participate in the Plan, the amount of benefits paid under the Plan and any
adjustments that need to be made in accordance with the laws applicable to a
Participant. The rules, interpretations, computations and other actions of the
Plan Administrator (or the Representative, as applicable) will be binding and
conclusive on all persons.

 

- 10 -

--------------------------------------------------------------------------------

 

(b)Amendment or Termination. This Plan and any Participation Notice executed
hereunder cannot be amended, modified or terminated with respect to a
Participant except by a written agreement signed by the Participant and the
Company.

10.No Implied Employment Contract. The Plan will not be deemed (i) to give any
employee or other service provider any right to be retained in the employ or
services of the Company, or (ii) to interfere with the right of the Company to
discharge any employee or other service provider at any time, with or without
Cause, which right is hereby reserved.

11.Legal Construction. The Plan will be governed by and construed under the laws
of the State of California (without regard to principles of conflict of laws),
except to the extent preempted by ERISA.

12.Claims, Inquiries And Appeals.

(a)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).

(b)Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 12(d).

The notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

- 11 -

--------------------------------------------------------------------------------

 

(c)Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied. A request for a review will be
in writing and will be addressed to:

Turning Point Therapeutics, Inc.
Attn: Plan Administrator of the Severance Benefit Plan – C-Suite

10628 Science Center Drive, Ste. 200
San Diego, California 92121

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or the applicant’s representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the applicant’s claim; and

(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who

 

- 12 -

--------------------------------------------------------------------------------

 

wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense.

(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a), (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 12(c), and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Section 12, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.

13.Basis Of Payments To And From Plan. All benefits under the Plan will be paid
by the Company. The Plan will be unfunded, and benefits hereunder will be paid
only from the general assets of the Company.

14.Other Plan Information.

(a)Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 46-3826166. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 511.

(b)Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Turning Point Therapeutics, Inc.
Attn: President

10628 Science Center Drive, Ste. 200
San Diego, California 92121

(d)Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Turning Point Therapeutics, Inc.
Attn: Plan Administrator of the Severance Benefit Plan – C-Suite
10628 Science Center Drive, Ste. 200
San Diego, California 92121

The Plan Sponsor’s and Plan Administrator’s telephone number is (858) 926-5251.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

- 13 -

--------------------------------------------------------------------------------

 

15.Statement Of ERISA Rights.

Participants in the Plan (which is a welfare benefit plan sponsored by Turning
Point Therapeutics, Inc.) are entitled to certain rights and protections under
ERISA. For purposes of this Section 15 and, under ERISA, Participants are
entitled to:

 

Receive Information About the Plan and Benefits

(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and

(c)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each Participant with a copy of
this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants and beneficiaries. No one,
including a Participant’s employer, union (if applicable) or any other person,
may fire a Participant or otherwise discriminate against a Participant in any
way to prevent the Participant from obtaining a Plan benefit or exercising a
Participant’s rights under ERISA.

Enforcement of Participant Rights

If a claim for a Plan benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within
thirty (30) days, the Participant may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the Participant receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.

 

- 14 -

--------------------------------------------------------------------------------

 

If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If a Participant is successful, the court may order the
person the Participant has sued to pay these costs and fees. If the Participant
loses, the court may order the Participant to pay these costs and fees, for
example, if it finds the Participant’s claim is frivolous.

Assistance with Questions

If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about the Participant’s rights under ERISA, or if the Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. The Participant may also obtain certain
publications about the Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

16.General Provisions.

(a)Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s head of legal
affairs), or deposited in the U.S. Mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 14(d), in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

(b)Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c)Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(d)Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.

 

- 15 -

--------------------------------------------------------------------------------

 

(e)Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

17.Approval of the Plan. The Plan shall become effective on the date it is
adopted and approved by the Board.

 

 

 

- 16 -

--------------------------------------------------------------------------------

 

Appendix A

Severance Period

 

Employee Level

Non-CiC Severance Period

CiC Severance Period

Chief Executive Officer

18 months

24 months

Other C-level Executives

12 months

12 months

 




 

--------------------------------------------------------------------------------

 

Exhibit A

Turning Point Therapeutics, Inc.

Severance Benefit Plan – C-Suite

Participation Notice

To:

Date:

Turning Point Therapeutics, Inc. (the “Company”) has adopted the Turning Point
Therapeutics, Inc. Severance Benefit Plan – C-Suite (the “Plan”). The Company is
providing you this Participation Notice to inform you that you have been
designated as a Participant in the Plan. A copy of the Plan document is attached
to this Participation Notice. The terms and conditions of your participation in
the Plan are as set forth in the Plan and this Participation Notice, which
together constitute the Summary Plan Description for the Plan.

Your Non-CiC Severance Period and your CiC Severance Period are for the number
of months listed on Appendix A to the Plan with respect to each such related
Covered Termination.  

Please return to the Company’s head of Human Resources a copy of this
Participation Notice signed by you and retain a copy of this Participation
Notice, along with the Plan document, for your records.

 

 

Turning Point Therapeutics, Inc.

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Participant:

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Release Agreement
[Employees Age 40 or Over; Individual Termination]

I understand and agree completely to the terms set forth in the Turning Point
Therapeutics, Inc. Severance Benefit Plan – C-Suite (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Confidentiality Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), and the federal Employee Retirement Income Security Act of 1974 (as
amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.

 

--------------------------------------------------------------------------------

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Release.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]1




 

1 

For California employees.

 

--------------------------------------------------------------------------------

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

Participant:

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Release Agreement
[Employees Age 40 or Over; Group Termination]

I understand and agree completely to the terms set forth in the Turning Point
Therapeutics, Inc. Severance Benefit Plan – C-Suite (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Confidentiality Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), and the federal Employee Retirement Income Security Act of 1974 (as
amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right

 

 

--------------------------------------------------------------------------------

 

to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; (e) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign this Release; and (f) I have received with this Release a detailed list
of the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

[I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]2

 

2 

For California employees.

 

 

--------------------------------------------------------------------------------

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

Participant:

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Release Agreement
[Employees Under Age 40]

I understand and agree completely to the terms set forth in the Turning Point
Therapeutics, Inc. Severance Benefit Plan – C-Suite (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Confidentiality Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), and the federal Employee Retirement Income Security Act of
1974 (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby

 

 

 

 

--------------------------------------------------------------------------------

 

represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

[I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]3

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

Participant:

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

3 

For California employees.

 

 

 

 